Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 5-8, 10-11, 14-26, 32, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Baxi et al. (U. S. Pub. 2016/020700). 
	As for claims 1 and 36, Vaidyanathan et al. discloses a processor-implemented method, or a computer program product, comprising: 
attaching two or more sensors (i.e., the muscle activity sensor 4 or the motion sensor 3 in Figs. 1 and 3) to a body part of an individual, wherein the two or more sensors enable collection of motion data of the body part, and wherein the two or more sensors include at least one inertial measurement unit 
collecting data (using the microprocessor 5) from the two or more sensors  wherein the two or more sensors provide electrical information based on a micro-expression of movement of the body part; and
analyzing, using one or more processors (microprocessor 5), the electrical information from the two or more sensors (3, 4) to generate a kinematic phase pattern (i.e., analyzing and determining whether the sensed muscular activity conforms to a predetermined pattern of movement, see [0078] and claim 11);
wherein the two or more sensors (3, 4) comprise one or more integrated sensors (i.e., the two sensors are integrated or embedded inside the knee brace 20 or other articles of clothing, see [0053]).
Still referring to claims 1 and 36, Vaidyanathan et al. does not specifically disclose at least one of the sensor is a stretch sensor attached to an anchor, and wherein the stretch sensor is configured and disposed to change electrical characteristics as the stretch sensor stretches, and wherein the stretch sensor detects linear displacement. 
	Baxi et al. discloses a wearable sensor apparatus comprises an IMU sensor and a stretch sensor (160 in Figs. 1 and 7) attached to an anchor, and wherein the stretch sensor (160) is configured and disposed to change electrical characteristic (resistance) as the stretch sensor stretches, and wherein the stretch sensor (160) detects linear displacement (see [0018], [0041] and [0046]). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing dated of the claimed invention, to modify Vaidyanathan et al., to use a conventional stretch sensor, as taught by Baxi et al., for the purpose of providing additional information regarding muscle activity (such as bending of knee or arms) to be used in desired rehabilitation or other sports applications to enhance 

As for claim 5, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 1 wherein the two or more sensors (3 and 4) capture two or more modalities of body part motion.

As for claim 6, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 1 wherein at least one of the two or more sensors comprises a bending sensor (e.g. the stretch sensor 160 for sensing bending of the knee or arm in Baxi).

As for claim 7, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 1 wherein at least one of the two or more sensors comprises a mechanomyogram sensor (MMG 4 in Fig. 1 of Vaidyanathan).

As for claim 8, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 1 wherein at least one of the two or more sensors comprises an electromyogram sensor (stretch sensor 160 or EMG sensor in claim 14 of Baxi).

As for claims 10 and 11 and 40, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 1 further comprising rendering the kinematic phase pattern as part of a kinematic sequence, wherein the rendering enables additional kinematic analysis, wherein the kinematic sequence describes how a sequence of movements can be used to transfer energy throughout the body. (i.e. gait analysis in [0064], also see [0058] and [0078]).


As for claim 17, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 15 wherein the position comprises a three-dimensional coordinate (see abstract and [0009] in Vaidyanathan).

As for claim 18, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 15 wherein the momentum includes a center mass of a segment of a body part (e.g., the center mass of a segment of the arm of the body).

As for claim 19, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 1 wherein the micro-expression of movement of the body part includes muscle contraction amplitude and muscle contraction timing (i.e., the measured muscle strength and muscle activation timing).

As for claims 20-26, Vaidyanathan et al. in view of Baxi et al.  discloses the method of claim 1 further comprising calculating a kinematic summation and distribution ratio based on the micro-expression of movement of the body part wherein the calculating provides information on kinematic phases and using the information on kinematic phases to build a kinematic phase library, and using the kinematic phase library to enable pattern recognition for information on kinematic phases obtained from the calculating; combining the kinematic summation and distribution ratio with one or more additional kinematic summation and distribution ratios for a segment of a related body part; and 

As for claim 32, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 1 further comprising attaching at least a third sensor (i.e., the stretch sensor or other types of sensor can be used for enhanced monitoring, see [0117] in Vaidyanathan et al. ) to the body part.

As for claim 37, Vaidyanathan et al. discloses a computer system for motion analysis comprising: 
memory (memory 7) which store instructions;
one or more processors  (microprocessor 5) attached to the memory (7) wherein the one or more processors (5), when executing the instruction which are stored, are configured to:
attaching two or more sensors (i.e., the muscle activity sensor 4 or the motion sensor 3 in Figs. 1 and 3) to a body part of an individual, wherein the two or more sensors enable collection of motion data of the body part;
collecting data (using the microprocessor 5) from the two or more sensors (3, 4) wherein the two or more sensors provide electrical information based on a micro-expression of movement of the body part; and
analyzing, using one or more processors (5), the electrical information from the two or more sensors to generate a kinematic phase (i.e., analyzing and determining whether the sensed muscular activity conforms to a predetermined pattern of movement, see [0078] and claim 11);
wherein the two or more sensors comprise one or more integrated sensors (i.e., the two motion sensors 3 in Fig. 2 are integrated or embedded inside the knee brace 20 or other articles of clothing, see [0053]). 

Baxi et al. discloses a wearable sensor apparatus comprises an IMU sensor and a stretch sensor (160 in Figs. 1 and 7) attached to an anchor, and wherein the stretch sensor (160) is configured and disposed to change electrical characteristic (resistance) as the stretch sensor stretches, and wherein the stretch sensor (160) detects linear displacement (see [0018], [0041] and [0046]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing dated of the claimed invention, to modify Vaidyanathan et al., to use a conventional stretch sensor, as taught by Baxi et al., for the purpose of providing additional information regarding muscle activity (such as bending of knee or arms) to be used in desired rehabilitation or other sports applications to enhance the muscle activity monitoring/measurement (see [0058] and [0117] in Vaidyanathan et al., and also see [0018], [0041] and [0046] in Baxi reference). 
As for claims 38 and 39, Vaidyanathan et al. in view of Baxi et al. does not explicitly discloses wherein the kinematic phase library includes data collected from other individuals including healthy populations and injured populations; wherein several bodies have two or more sensors attached to same body part on each body to enable comparative muscle movement on each of the bodies. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing dated of the claimed invention, to further modify Vaidyanathan et al., to attach two or more sensors to same body part on different individuals, such as a health person, and an injured person, in order to easily monitor and compare the measured muscle activity data obtained from a health person and an injured person to obtain the necessary information needed for determining if the sensed muscular activity conforms to the predetermined pattern of movement( see [0064] in Vaidyanathan et al).

As for claim 41, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 1 wherein the stretch sensor is an electroactive polymer that changes electrical characteristics including resistance and capacitance when deformed (see [0037] in Baxi).

5.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Baxi et al. (U. S. Pub. 2016/020700), and further in view of Moslehi (U. S. Patent 9,423,311).
As for claim 33, Vaidyanathan et al. in view of Baxi et al. discloses the method of claim 32 wherein at least a third sensor is used(i.e., the stretch sensor or other types of sensor can be used for enhanced monitoring, see [0117] in Vaidyanathan et al.). 
Vaidyanathan et al. in view of Baxi et al. does not specifically disclose using the third sensor for body part symmetry analysis.
Moslehi discloses it is conventional in the art to sense body part symmetry for aid in the assessment of stroke victim rehabilitation (col. 1, lines 33-38). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vaidyanathan et al. in view of Baxi et al. to use a third sensor for sensing body part symmetry as taught by Moslehi, so as to measure the symmetry information of a body part, for assessing the rehabilitation of a stroke victim (col. 1, lines 33-38).  
Response to Arguments
6.	Applicant's arguments filed on December 18, 2020 have been considered but are moot because the new ground of rejection stated above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY HE/Primary Examiner, Art Unit 2867